IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 JEREMY BANEY,                                 :   No. 43 MAP 2019
                                               :
                      Appellant                :
                                               :   Notice of Appeal from the Order of the
                                               :   Commonwealth Court dated
               v.                              :   April 3, 2019 at No. 752 MD 2018
                                               :
                                               :
 MIKE FISHER, MICHAEL T. MADEIRA,              :
 KEVIN BARR, CHRISTOPHER                       :
 SCHMIDT, AND JOSH SHAPIRO OF                  :
 THE PA. ATTORNEY GENERAL'S                    :
 OFFICE, RUSS BURCHER OF THE PA.               :
 STATE POLICE,                                 :
                                               :
                      Appellees


                                         ORDER



PER CURIAM

       AND NOW, this 8th day of August, 2019, the Notice of Appeal is quashed. The

challenged order of the Commonwealth Court is interlocutory and not appealable as of

right. See Pa.R.A.P. 341(b) (definition of a final order); 311 (Interlocutory Appeals as of

Right). Nor does the order constitute a collateral order. See Pa.R.A.P. 313; In re Barnes

Foundation, 871 A.2d 792, 794 (Pa. 2005).